Case 19-40883      Doc 533      Filed 03/13/19 Entered 03/13/19 17:51:31        Main Document
                                              Pg 1 of 7


                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

                                                          )   Chapter 11
 In re:                                                   )
                                                          )   Case No. 19-40883-659
 PAYLESS HOLDINGS LLC, et al.,                            )   (Jointly Administered)
                                                          )
                                Debtors.                  )
                                                          )
                                                          )

                    VERIFIED STATEMENT OF KRAMER LEVIN
           NAFTALIS & FRANKEL LLP AND DOSTER, ULLOM & BOYLE, LLC
          PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

          Kramer Levin Naftalis & Frankel LLP (“Kramer Levin”) and Doster, Ullom & Boyle,

 LLC (“Doster Ullom”, and together with Kramer Levin, “Counsel”), in connection with the

 above-captioned chapter 11 cases (the “Chapter 11 Cases”) of Payless Holdings LLC, and its

 affiliated debtors and debtors-in-possession (collectively, the “Debtors”), hereby submit this

 verified statement (this “Statement”) pursuant to Rule 2019 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), and respectfully state as follows:

          1.    As of the date of this Statement, Counsel represents the entities listed on

 Exhibit A (collectively, the “Ad Hoc Group of Prepetition Lenders”) in connection with these

 Chapter 11 Cases.

          2.    In accordance with Bankruptcy Rule 2019(c), Exhibit A lists the addresses and

 the “nature and amount of all disclosable economic interests” held, advised, or managed by such

 member of the Ad Hoc Group of Prepetition Lenders or for which such member has investment

 or voting discretion or control as of the date hereof.



                                                   1
Case 19-40883       Doc 533    Filed 03/13/19 Entered 03/13/19 17:51:31            Main Document
                                             Pg 2 of 7


        3.      Each member of the Ad Hoc Group of Prepetition Lenders has separately engaged

 Counsel to represent it in connection with these Chapter 11 proceedings.

        4.      In these proceedings, Counsel represents only the interests of the Ad Hoc Group

 of Prepetition Lenders listed on Exhibit A and do not represent any other entities or interests in

 connection with these proceedings. In addition, each member of the Ad Hoc Group of Prepetition

 Lenders does not purport to act, represent or speak on behalf of any other entity in connection

 with these proceedings.

        5.      Counsel does not hold, nor has it ever held, any claims against the Debtors except

 for claims for services rendered to the Ad Hoc Group of Prepetition Lenders. Pursuant to the

 Interim Cash Collateral Order [Docket No. 138] and the Interim DIP Order [Docket No. 265],

 the Debtors have agreed to pay the fees and expenses of Counsel. Counsel does not perceive any

 actual or potential conflict of interest with respect to the representation of the Ad Hoc Group of

 Prepetition Lenders, as applicable, in these Chapter 11 Cases.

        6.      All of the information contained herein is intended only to comply with

 Bankruptcy Rule 2019 and is not intended for any other purpose. Nothing in this Statement shall

 be construed as (i) a limitation upon, or waiver of, the right of each member of the Ad Hoc

 Group of Prepetition Lenders to assert, file, or amend its or their claims in accordance with

 applicable law and any orders entered in these cases, or (ii) an admission with respect to any fact

 or legal theory.

        7.      Counsel reserves the right to supplement or amend this Statement at any time for

 any reason.




                                                 2
Case 19-40883    Doc 533   Filed 03/13/19 Entered 03/13/19 17:51:31      Main Document
                                         Pg 3 of 7




 Dated: March 13, 2019


                                       Respectfully submitted,

                                       DOSTER, ULLOM & BOYLE, LLC


                                       /s/    Alexander L. Moen
                                       Gregory D. Willard, #30192MO
                                       Alexander L. Moen, #68279MO
                                       16090 Swingley Ridge Road, Suite 620
                                       St. Louis, Missouri 63017
                                       Phone: (636) 532-0042
                                       Fax: (636) 532-1082
                                       gwillard@dubllc.com
                                       amoen@dubllc.com

                                       -and-

                                       KRAMER LEVIN NAFTALIS & FRANKEL, LLP
                                       Stephen D. Zide (admitted via pro hac vice)
                                       P. Bradley O’Neill (admitted via pro hac vice)
                                       Joseph A. Shifer (admitted via pro hac vice)
                                       1177 Avenue of the Americas
                                       New York, New York 10036
                                       Phone: (212) 715-9492
                                       Fax: (212) 715-8163
                                       szide@kramerlevin.com
                                       boneill@kramerlevin.com
                                       jshifer@kramerlevin.com

                                       Counsel to the Ad Hoc Group of Prepetition
                                       Lenders




                                          3
Case 19-40883       Doc 533     Filed 03/13/19 Entered 03/13/19 17:51:31            Main Document
                                              Pg 4 of 7


                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing was served on March 13, 2019 via the Court’s

 CM/ECF system on all parties listed on the Court’s Electronic Mail Notice List on the date set forth

 above:




                                                   /s/ Alexander L. Moen
                                                   Alexander L. Moen

                                               Counsel to the Ad Hoc Group of Prepetition
                                               Lenders




                                                  4
Case 19-40883         Doc 533        Filed 03/13/19 Entered 03/13/19 17:51:31                     Main Document
                                                   Pg 5 of 7


                                                   EXHIBIT A

                Name                                 Address                       Nature and Amount of
                                                                                   Disclosable Economic
                                                                                         Interest1

  Benefit Street Partners LLC            Benefit Street Partners               $4,001,263.00 principal amount
                                         9 West 57th Street                    of A-1 Tranche Term Loan.2
                                         Suite 4920
                                         New York, NY 10019                    $8,966,304.00 principal amount
                                         Attn: Matthew Winkler                 of A-2 Tranche Term Loan.3
                                               Michael Frick
                                                                               $1,894,952.00 principal amount
                                                                               of DIP Loans.4



  CIFC Asset Management LLC CIFC Asset Management LLC                          $692,995.02 principal amount
                            250 Park Avenue, 4th Floor,                        of A-1 Tranche Term Loan.
                            New York, NY 10177
                            Attn: Steven Gendal                                $292,548.95 principal amount
                                  Ian Greenhaus                                of A-2 Tranche Term Loan.

                                                                               13,650 shares of common
                                                                               equity in Payless Holdings
                                                                               LLC.




 1 All amounts shown are exclusive of all accrued interest, fees, and other charges, except in the instance of the DIP
 Loans (defined herein), which are including of the original issue discount of such DIP Loans.
 2 “Tranche A-1 Term Loan” has the meaning assigned to it in the Term Loan and Guarantee Agreement, dated as of
 August 10, 2017, among Payless, Inc., Payless Finance, Inc., Payless ShoeSource, Inc., and Payless ShoeSource
 Distribution, Inc. as borrowers, the other Debtor parties thereto as guarantors, and Cortland Products Corp., as
 administrative and collateral agent (the “Term Loan Credit Agreement”).
 3 “Tranche A-2 Term Loan” has the meaning assigned to it in the Term Loan Credit Agreement.
 4 “DIP Loans” refers to the principal amount owed to the relevant entity under the “DIP Facility” as defined in the
 Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Granting Liens And Providing
 Superpriority Administrative Expense Status, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing,
 and (V) Granting Related Relief (the “Interim DIP Order”) [Docket No. 265].
                                                          5
Case 19-40883     Doc 533    Filed 03/13/19 Entered 03/13/19 17:51:31         Main Document
                                           Pg 6 of 7


             Name                          Address                 Nature and Amount of
                                                                   Disclosable Economic
                                                                         Interest1

  Anthem, Inc.                   Anthem, Inc.                   $7,856,037.34 principal amount
                                 220 Virginia Ave.              of A-1 Tranche Term Loan.
                                 Indianapolis, IN 46204
                                 Attn: Austin Sansone           $3,592,376.36 principal amount
                                                                of A-2 Tranche Term Loan.

                                                                167,667 shares of common
                                                                equity in Payless Holdings
                                                                LLC.


  Citibank N.A. and              Citibank N.A. and              $28,429,104.00 principal
  Citigroup Financial Products   Citigroup Financial Products   amount of A-1 Tranche Term
  Inc.                           Inc.                           Loan.
                                 388 Greenwich Street
                                 New York, NY 10013             $3,600,196.00 principal amount
                                 Attn: Andrew Dove              of A-2 Tranche Term Loan.

                                                                $3,468,179.70 principal amount
                                                                of DIP Loans.

  Invesco Senior Secured         Invesco Senior Secured         $8,801,966.22 principal amount
  Management, Inc.               Management, Inc.               of A-1 Tranche Term Loan.
                                 1166 Avenue of the Americas,
                                 26th Fl.                       $17,263,133.33 principal
                                 New York, NY 10036             amount of A-2 Tranche Term
                                 Attn: Peter Wollman            Loan.
                                       Kelly Kaminski
                                                                $4,150,539.00 principal
                                                                amount of DIP Loans.

                                                                733,942 shares of common
                                                                equity in Payless Holdings
                                                                LLC.




                                               6
Case 19-40883     Doc 533     Filed 03/13/19 Entered 03/13/19 17:51:31        Main Document
                                            Pg 7 of 7


             Name                         Address                  Nature and Amount of
                                                                   Disclosable Economic
                                                                         Interest1

  Octagon Credit Investors,     Octagon Credit Investors, LLC   $16,910,038.40 principal
  LLC                           250 Park Avenue, 15th Floor     amount of A-1 Tranche Term
                                New York, NY 10177              Loan.
                                Attn: Jeremy Stern
                                      Austin Flynn              $17,107,799.90 principal
                                                                amount of A-2 Tranche Term
                                                                Loan.

                                                                $4,983,559.38 principal amount
                                                                of DIP Loans.

                                                                489,665 shares of common
                                                                equity in Payless Holdings
                                                                LLC.




                                             7
